Citation Nr: 1750640	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-15 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a heart disability, to include arteriosclerosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1965 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.

The Veteran seeks service connection for a heart condition due to active duty service.  The Veteran contends that he was hospitalized in service and was subjected to radioactive gold injections.  The Veteran also asserts that he was exposed to herbicides while working on aircrafts.  The Veteran's military personal records show that the Veteran served at the U-Tapao Royal Thai Air Force Base in Thailand during the Vietnam Era.  The Veteran's DD Form 214 notes a military occupational specialty (MOS) as aircraft electric repairman.  

Pursuant to the July 2016 Board remand, the Veteran was afforded a VA heart conditions examination in November 2016.  Diagnoses of arteriosclerotic heart disease, atherosclerotic cardiovascular disease and coronary artery disease were provided.  The VA examiner indicated that the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease (IHD).  

The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the Veteran's IHD was diagnosed several years following his active military service.  His service treatment records did not reveal any symptoms or treatment to support a diagnosis of heart disease while on active duty.  The Veteran's private medical records supported symptoms and diagnosis of his current heart condition in 2007.  Regarding the Veteran's claim about injected gold into his arteries, the half life of the gold that would have been used in nuclear medicine has a half life of less than 3 days (water is about 8 days).  There were no peer reviewed journals to support an etiological link with IHD.  

The VA examiner noted that, however, IHD was a presumptive condition of Vietnam service/Agent Orange exposure and that the Veteran had noted Vietnam service with medals reflected in his DD Form 214 making it at least as likely as not that he had exposure to Agent Orange.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service certain diseases, such as ischemic heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The United States Department of Defense has confirmed that herbicides were used within the Thailand bases to control weeds from February 28, 1961 to May 7, 1975 at base perimeters.  The majority of US Air Force Veterans in Thailand served on one of the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, and Don Muang.  Thus, if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See VBA Manual M21-1, IV.ii.1.H.5.a.

As noted above, the Veteran served at U-Tapao Royal Thai Air Force Base in Thailand during the Vietnam Era.  The Veteran's military personnel records do not show service in Vietnam.

The Board observes that there is no indication in the record that there has been an attempt to verify the Veteran's alleged exposure to herbicides while serving at the U-Tapao Royal Thai Air Force Base in Thailand with the U.S. Army and Joint Services Records Research Center.  As the Veteran has specifically asserted exposure to herbicides while performing his duties as an aircraft repairman in Thailand during the Vietnam Era, an attempt must be made to verify the Veteran's claimed exposure pursuant to the procedures laid out in the Veterans Adjudication Procedures Manual, M21-1, IV.ii.1.H.5.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Solicit a statement from the Veteran regarding the nature of the alleged exposure at U-Tapao Air Base in Thailand, to include the dates stationed at the Air Base and any duties that may have placed him on or near the perimeter of the base. 

2.  Take all action required by the M21-1 with regard to claims such as this one involving claimed exposure to Agent Orange in Thailand during the Vietnam Era, including Veterans Adjudication Procedures Manual M21-1, IV.ii.1.H.5.

3.  Produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure in the Republic of Thailand and the findings of the search. 

4.  Thereafter, return the claims file to the November 2016 VA heart conditions examiner, if available, for an addendum opinion.  If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that any diagnosed heart disability is related to the Veteran's period of active service, to include (ONLY IF VERIFIED) his exposure to herbicides.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




